DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Lehtiniemi et al, U.S. Patent Application Publication No. 2019/0019295 (hereinafter Lehtiniemi).
	Regarding claim 1, Lehtiniemi discloses a camera system for extracting sounds of a specific area, comprising:
	a camera device (from Figure 1, see 110) configured to receive video signals (from Figure 1, see 114) and audio signals (from Figure 1, see 116) from an area (from Figure 1, see 140);
	at least one memory (from Figure 1, see 122) configured to store information (from Figure 1, see 112) about the area including data corresponding to the video signals and the audio signals from the area; and
	a processor (from Figure 1, see 124) configured to change an audio zooming point of the camera device from a first point, in an 

	Regarding claim 2, see Figure 1.

	Regarding claim 10, see Figure 1.
	Regarding claim 11, see Figure 1.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lehtiniemi in view of Mortensen et al, U.S. Patent Application Publication No. 2017/0133041 (hereinafter Mortensen).
	Regarding claim 3, Lehtiniemi does not disclose that the processor is further configured to determine the audio signal as the human voice signal based on determining that the audio signal includes a vowel among language components. All the same, Mortensen discloses this feature (see paragraph 0062). Therefore, it would have been obvious to one of ordinary skill in the art to modify Lehtiniemi wherein the processor is further configured to determine the audio signal as the human voice signal based on determining that the audio signal includes a vowel among language components as taught by Mortensen. This modification would have improved the system’s reliability by providing more accurate detection as suggested by Mortensen. 

Allowable Subject Matter
5.	Claims 13-20 are allowed while claims 4-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
February 18, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652